Bboyles, C. J.
1.' “The writ of certiorari will not lie to correct errors committed by a justice of the peace in proceedings under the Penal Code, §§ 1331 et seq., against the putative father of a bastard child, where judgment is rendered requiring the defendant to give security for the support of the child, and binding him over to the superior court upon his failure to give such security. Such is the ruling in the ease of Hyden v. State, 40 Ga. 476; and upon formal review of that decision” the Supreme Court declined to overrule it. Strickland v. Hamilton, 148 Ga. 820.
(a) In the instant case the plaintiff in error contends that while, under the above ruling, he cannot except by certiorari to the judgment of the justice of the peace binding him over to the superior court, he can so except to the interlocutory rulings and findings of the justice of the peace. This contention is obviously without merit.

Judgment ajfh'med.


Luke and Bloockoortli, JJ., concur.

E. D. Kenyon, for plaintiff in error.
J. P. Fowler, contra.